*1196OPINION.
Littleton:
The written consent entered into between petitioner and the Commissioner expired April 1, 1924. The Commissioner made the assessment on March 25, 1924, which was within the period agreed upon. The amount assessed and now claimed by the Commissioner has never been collected. Since the five-year period within which the Commissioner might collect any amount from the taxpayer as a tax expired under the statute and the consent before the passage of the Revenue Act of 1924, collection of the proposed deficiency is now barred by the statute of limitations. Ocean Accident & Guarantee Corporation, Ltd., 6 B. T. A. 1045; Theodore H. Wickwire, Jr., et al., Executors, 10 B. T. A. 102; Bowers v. New York & Albany Lighterage Co., 273 U. S. 346.

Judgment of no deficiency will be entered.